DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.

Election/Restrictions
Applicant’s election without traverse of Group I of claims 1-15 in the reply filed on 8/31/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 7, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/020266 (see also translated NPL document) in view of Atanasoska (US 2009/0105796).
In regards to claim 1, WO teaches of a method of manufacturing a color-changing fiber (see claims 1, 5, and 6), the method comprising: 
loading a polymeric material and a thermochromic pigment material into a fiber fabrication machine (see spinning installation 1, Fig. 1) that comprises an extruder, wherein the polymeric material and the thermochromic pigment material are provided as (a) a first raw material comprising the polymeric material and a second raw material comprising the thermochromic pigment material or (b) a thermochromic pigment and polymer mixture  (see teaching of mixing device 2 with thermchromic pigments 20 and polymeric solution 21); 
operating the extruder to provide a molten mixture of the polymeric material and the thermochromic pigment material (see teachings of the two extruders, see page 4 of the NPL translation of the document from Google patents); and 
operating to coat an electrically conductive core (see claim 8) with the molten mixture to form a coating layer around the electrically conductive core to produce a color- changing fiber (see teaching of sheathing, see page 4 of the NPL translation of the document from Google patents).  

Lastly, the formed fibers are sent to the winding device 6 for collecting the formed fiber.
The WO reference teaches of a spinning installation, but does not specifically state of spinneret.
Wherein, see Atanasoska, as it is known of forming fibrous electrode material, the information known in the art includes the formation of core-shell configuration of fibers includes the use of a spinneret that includes concentric inner and outer tubes with which two fluids are introduced into the spinneret, see [0048].   Wherein, it is further taught of an embodiment where the fiber including a core 72 and a shell 74, the core includes a conductive polymer and the shell 74 includes a polymer electrolyte, see [0040].  This is a known type of forming structure used in forming bicomponent fibers as taught by Atanasoska. 
	It would have been obvious for one of ordinary skill in the art to modify the fiber forming process of the WO reference with the incorporation of the spinneret as taught by Atanasoska as a known feature in forming a fiber, particularly of the core and sheath/shell structure as this is seen as combining prior art elements according to known methods to yield predictable results.  Here, the application of the spinneret structure to the extruder of the Atanasoska in forming a bicomponent fiber.

In regards to claim 3, wherein the electrically conductive core comprises a metallic or non-metallic electrically conductive material.   See teaching by WO2014/020266 regarding the electrically conductive core, wherein it can be either the metallic such as copper or nickel/chromium alloy wire, or nanotubes, or nonmetallic, see thermoplastic polymer with conductive particles such as carbon black, see page 4 of the NPL document.
In regards to claim 4, wherein the color-changing fiber is a first fiber, and the method further comprises braiding the first fiber with a second fiber to provide a color-changing yarn.  See teaching by WO2014/020266 regarding that the fibers can be knitted, woven, or non-woven, see also examples that teaches of different types of color changing fibers produced, see page 3 of the NPL, and includes teaching of the different fabrics used for different clothing and textile articles.
In regards to claim 5 (dependent on 4), wherein the second fiber is the same as the first fiber.  See teaching of claim 4 above.
In regards to claim 7 (dependent upon 4), wherein the coating layer is a first coating layer, and wherein the second fiber includes a second coating layer that at least one of has a different thermochromic pigment material or has a different polymeric material than the first coating layer on the first fiber.  See teaching of WO2014/020266 of teaching different color types, see Examples 2-5 and 6-17, see also the tables 1 and 2, see page 5 of NPL.
In regards to claim 10, further comprising at least one of: (i) controlling the volume of the molten mixture provided to the spinneret to provide the coating layer on the electrically conductive core with a desired thickness; (ii) controlling a speed at which the electrically conductive core is driven through the spinneret to provide the coating layer on the electrically conductive core with the desired thickness; (iii) quenching the color-changing fiber after coating the electrically conductive core with the molten mixture; or (iv) winding the color-changing fiber onto a spool.  See teaching by WO2014/020266, regarding the quenching/coagulation, and further of the winding/spooling, thereby teaching at least one of the claimed further processes, see page 4 of NPL.
In regards to claim 11, wherein the electrically conductive core is a prefabricated wire, and the method further comprises providing the prefabricated wire to the spinneret.  
See WO2014/020266 regarding the prefabricated wire, see the metallic wires for the core such as copper, see pages 4-5 of NPL.
In regards to claim 12, wherein the fiber fabrication machine includes a core delivery system, and the method further comprises: loading the core delivery system with raw core materials; and operating the core delivery system to (i) melt the raw core materials into molten core materials and (ii) provide the molten core materials to the spinneret; wherein the spinneret is a bicomponent melt extrusion pack configured to co-extrude the molten core materials and the molten mixture in the form of the color-changing fiber. 
See teaching by WO2014/020266, wherein a first extruder for the core is provided in forming the material, and also of the mixing of the materials, this infers of raw core materials, see page 4 of the NPL.

In regards to claim 14, further comprising at least one of: (i) arranging the color-changing fiber to form at least a portion of a fabric; (ii) embroidering the color-changing fiber to the portion of the fabric; or (iii) arranging the color-changing fiber into a patch and coupling the patch to the portion of the fabric; wherein the electrically conductive core of the color-changing fiber is connectable to a power source to facilitate selectively providing an electrical current to the electrically conductive core to activate the thermochromic pigment material within the coating layer of the color-changing fiber.  
See teaching of WO2014/020266, in claim 20 and further in the spec of the teaching of applying an electric current to the electrically conductive material, introducing a Joule heating effect and resulting in a color change in the polymer sheath, further see teaching in which the fibers can be woven or non-woven fabrics or knitted fabrics which is seen as forming at least a portion of a fabric, see also pages 2 and 4 of NPL.
In regards to claim 15, wherein the electrically conductive core includes a plurality of electrically conductive cores that are simultaneously coated with the molten mixture using the spinneret, and wherein each of the plurality of electrically conductive cores coated with the molten mixture forms a separate color-changing fiber, further comprising at least one of: (i) separately winding each of the separate color-changing fibers onto separate spools; or (ii) braiding each of the separate color-changing fibers to provide a color- changing yarn.
See WO 2016/020266 teaches of the claimed process, though lacks teaching of the plurality that are simultaneously coated.  This is seen as a multiplication of the parts/process of the WO reference in forming the desired fibers, it is seen as mass production process.  Further, it is known as seen in the WO reference of forming different color types, see Examples 2-5 and 6-17, see also the tables 1 and 2.
Thereby it is known for the formation of different colors of fibers.  That each of the different colors would be collected into a separate spool would have been obvious as seen of the categorization and collection provided by the tables of the WO reference.  Lastly, the WO reference teaches of forming in woven, nonwoven, and knitted fabrics in of the fibers in forming various textile products.

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/020266 in view of Atanasoska as applied to claim 1 above, and further in view of Kang (US 2001/0045677).
In regards to claim 2, wherein: the fiber fabrication machine includes a single hopper and a single extruder that receive the polymeric material and the thermochromic pigment material; or the fiber fabrication machine includes (i) a first hopper and a first extruder that receive the polymeric material and (ii) a second hopper and a second extruder that receive the thermochromic pigment material.   
The WO in view of Atatasoska teaches of the use of several extruders, but does not specifically state of the use of a hopper.
However, as seen in Kang, teaches in [0034, 0035] of use of a hopper for an extruder for the polymer mixture and additives.  The use of hoppers to feed the materials into the extruder is known in the art, further the WO2014/020266 teaches of several extruders being used.
It would have been obvious for one of ordinary skill in the art to modify the extruders of the WO in view of Atanasoska process with the use of a hopper to the extruder as taught by Kang as a known element used to introduce the materials to be processed by the extruder, including use of the extruder with the polymers in the formation of fibers.

In regards to claim 9, wherein: the color-changing fiber includes phosphor (i) within the coating layer and/or (ii) disposed between the coating layer and the electrically conductive core; and the phosphor is configured to facilitate providing a selectively-controllable glow- in-the-dark effect.  
Kang teaches of a coating that includes the use of phosphor to the layer of the fiber, see [0009, 0015], that are known in the art.  The use of the phosphor in the coating would inherently provide the glow in the dark effect within the fiber.
It would have been obvious for one of ordinary skill in the art to modify outer forming layer of the WO in view of Atanasoska with the addition of phosphor as taught by Kang in providing the desired effect to the layer of the formed fiber.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO reference in view of Atanasoska as applied to claim 4 above, and further in view of Paolini (US 2018/0364518).
In regards to claim 6, wherein the second fiber is a non-color changing fiber including at least one of a natural fiber, a synthetic fiber, or a photovoltaic fiber.  
The WO reference teaches of using the fiber in non-woven, woven, or knitted fabric and further used of the fabric in textile articles or mats.  The WO reference does not specifically teach of the braiding of the second fiber being a non-color changing fiber.
This feature of weaving the color changing fiber with other materials/fibers is known in the art as seen in Paolini, see [0036-0037, 0052], wherein, the color changing fibers are integrated into a variety of other woven materials, see also [0005], wherein the fibers can be incorporated into fabrics by weaving, knitting, embroidering, thermoforming, or matting, with the incorporation with the other materials to achieve strength, breathability or stretch.  The other benefit includes integrating the color changing fibers into a variety of other woven materials can be used for interior design elements, architecture, wayfinding, etc, see [0037].  The claimed types of fiber of natural or synthetic or photovoltaic would encompass the entirety of fabrics formed.
It would have been obvious for one of ordinary skill in the art to modify the second fiber of the WO reference in view of Atanasoska with a second non-color changing fiber as taught by Paolini as a known technique of incorporating a color changing property into other woven materials.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/020266 as applied to claim 1 above, and further in view of Rivera (US 2009/0085444) and Shimizu (US 4851282).
In regards to claim 8, wherein the electrically conductive core includes a plurality of cores, and wherein the coating layer is disposed around, along, and between the plurality of cores.  
It is noted that the Atanasoska does teach of a core having a plurality of conductive polymer fibers that are surrounded by a shell that includes a plurality of polymer electrolyte fibers, see [0041].  The WO and Atanasoska references do not specifically teach of the plurality of cores with the coating around it.  
See teaching in Rivera that teaches of forming a method of forming fibers that include electroconductive core 422, see Fig. 4G, wherein different arrangements includes Figs. 2A-2I, the see plural cores 216, 226, 274, and the outer polymer coating 214, 228, 270, see [0136-0145].
The ports as taught by Rivera can be applied to a spinneret, see [0202], see also [0209-0213].
These are known arrangements of forming multicomponent fibers wherein it is known in forming multiple cores within the fiber, further see also Shimizu, Figs. 1-3, wherein the filaments 3 acting as a core that are located and dispersed in various ways within a gel 2.
It would have been obvious for one of ordinary skill in the art to modify the process of WO2014/020266 in view of Atanasoska with the arrangement of a plurality of cores within the coating as taught by Rivera and further by Shimizu as known arrangement of forming multicomponent fiber/filament.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the WO in view of Atanasoska as applied to claim 1 above, and further in view of Forbes (US 5827611).
In regards to claim 13, wherein the coating layer is an inner coating layer, and the method further comprises coating the color-changing fiber with a different molten mixture having at least one of a different polymeric material or a different thermochromic pigment material to form an outer coating layer over the inner coating layer.  
The WO and Atanasoska references do not teach of an inner coating layer, and of the different polymeric material. 
The Forbes reference teaches of a multicomponent thermoplastic fibers, with the outer layer or cladding component, and of the spinning a core cladding, see Col. 3, lines 40-46.  Wherein, the layers include different properties, see claim 1 of Forbes, that allows for different desirable properties can be achieved, see Col. 9, lines 40-57, this teaching of the different materials suggests the claimed different thermochromic pigment materials between the layers.
Wherein, it would have been obvious for one of ordinary skill in the art to modify the fiber layers of WO reference in view of Atanasoska with the inner and outer coating layers as taught by Forbes, wherein different materials allows for different desirable properties for the fiber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Iguro (US 6710242) teaches of core-sheath composite conductive fiber.
Ono (US 2002/0090510 and EP1221500) teaches of thermochromic acrylic synthetic fiber and article, and process producing said fiber. 
Kato (US 4085182) teaches of process forming electrically conductive synthetic fibers. 
Lee (US 4059949) teaches of forming composite yarn, sheath-core cospun, for a plurality of fibers simultaneously. 
Bannerman (US 2989798) and Kilian (US 2936482) teaches plural filaments formed spinneret simultaneously.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744